DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  Applicant uses the term “sub-assemblies” this should read “subassemblies”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  Applicant uses the term “frame-clamp” this should read “frame clamp”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  What and how the assembly is clamped/claiming to the rim of the skull as no structure or process is identified in participating in the step of clamping.
 	Further, claim 1 recites: “providing an assembly for facilitating brain surgery:”  It is unclear what the assembly is comprised of.  Additionally, the claim goes on to recite: “(i) a curved frame…(ii) a plurality of spatula arm subassemblies”.  It is unclear what these elements are associated to/with and how they pertain to the method of performing brain surgery.   	Lastly, claim 1 recites the limitation "said inward end" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
 	The Examiner suggests amending the claim to recite “an inward end” to correct the antecedent basis issue.  Along with amending the claim to recite “providing an assembly for facilitating brain surgery; said assembly comprising:”  Amending the claim in this manner would rectify the issues with the providing step and elements (i) and (ii).  Lastly, the Examiner suggests Applicant provide sufficient structure to perform the step of clamping to overcome the 112(b) rejection.  
Claim 2 recites the limitation "wherein adjusting" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "said spatula arm subassembly" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
 	The Examiner suggests amending the claim to recite “said plurality of spatula arm subassemblies”.   	Claim 8 recites the limitation "said skull clamp" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The Examiner suggests amending the claim to depend from claim 5 as this gives it proper antecedence.
Claim 9 recites the limitation "said tongue" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The Examiner suggests amending the claim to depend from claim 8 as this gives it proper antecedence.
 	Claims 3 and 5-7 are rejected under 35 U.S.C. 112(b) as they depend from a rejected base claim and do not rectify the issues at hand.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koivukangas et al. (US 4,834,089).
 	Regarding claim 1, Koivukangas et al. disclose a method of performing brain surgery on a patient having a skull and brain tissue (figure 6), comprising creating an opening (6), having a rim (figure 6), in said skull (4, figure 6, column 4, lines 7-20): providing an assembly for facilitating brain surgery (figure 6): a curved frame (30), defining an inward dimension (see figure below) and an outward dimension (see figure below); a plurality of spatula arm subassemblies (see figure below and figure 5), each including a spatula arm frame clamp (46/51), releasably attached to said frame (figure 6, column 5, lines 64-column 6, line and 26-27), a spatula arm (50/54/62) held and supported by said spatula arm frame clamp (figures 4-5) and a spatula (55/56/column 6, line 8) extending from said inward end of said spatula arm of said spatula arm subassembly (figures 4-5); clamping said assembly to said rim (column 5, lines 52-56); positioning said spatula arms so that the spatulas engage said brain tissue in a manner that facilitates surgery (figure 6, column 6, lines 18-20).
 	Regarding claim 2, Koivukangas et al. disclose wherein adjusting said spatula arm sub-assemblies includes changing position of said spatula arm sub-assemblies on said frame (column 5, line 64-column 6, line 3, 26-27). 	Regarding claim 3, Koivukangas et al. disclose the spatula arm is rigid (column 5, lines 66-67) and has a longitudinal dimension and said spatula arm frame-clamp permits adjustment of said position of said spatula arm along its longitudinal axis, relative to said spatula arm frame-clamp (figures 4-5).
 	Regarding claim 4, Koivukangas et al. disclose wherein said spatula arm subassembly further includes pivot joints (via 52’s “ball joints”) that permit vertical and horizontal location of said spatula arm (figure 6).
 	Regarding claim 5, Koivukangas et al. disclose wherein said assembly further includes: at least one clamp arm subassembly (see figure below), attached to said frame (figure 6, column 5, line 64-column 6, line 3, 26-27), including: a clamp arm frame clamp (46/51), releasably attached to said frame (figure 6, column 5, line 64-column 6, line 3, 26-27); a clamp arm (57) having a longitudinal dimension, releasably held and supported by said clamp arm frame clamp (column 6, lines 20-34), and adjustable in position relative to said frame clamp along said longitudinal dimension (column 5, lines52-56); a skull clamp (58), supported by said arm, and adapted to clamp onto said rim (figure 6); and wherein said clamp arm subassemblies are used to clamp said frame to said rim (column 5, lines 52-56).
 	Regarding claim 6, Koivukangas et al. disclose wherein said spatula arm (62) is flexible (63, column 6, lines 4-6) and holds its shape after being bent into a position (column 6, lines 5-6), and wherein said each spatula arm (column 6, line 5) is bent to position each said spatula to beneficially restrain brain tissue, to facilitate surgery (figure 6).
 	Regarding claim 7, Koivukangas et al. disclose wherein said frame defines an interior area substantially larger than that defined by said opening in said skull (figure 6).

    PNG
    media_image1.png
    580
    935
    media_image1.png
    Greyscale



Allowable Subject Matter
Claims 8 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775